DETAILED ACTION
Examiner's Amendment
 
 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Examiner contacted Attorney Laird on 1/27/2022 and was given permission to make the following changes.  
In the claims, cancel claims 13-22.
End of Examiner Amendment.
Examiner’s Statement of Reason for Allowance
 
Claims 1-12 and 23-24 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of records teaches various hearing device systems, for example: Park et al. (US 2020/0021921), Zhang et al. (US 2014/0023213), Hou et al. (US 2012/0177212), Nielsen et al. (US 2018/0109886), Elmedyb et al. (US 2020/0322738), and Du et al. (US 2005/0031136). However, the prior art of record fails to show “the accessory comprising: an acoustic filter; and a microphone configured as an acoustic receiver (RX) for acoustic signals from a speaker of the hearing device via the acoustic filter, wherein the acoustic filter is configured to operate at at least one resonance frequency," as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651